DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive. 
Regarding 102 rejection, Applicant argues in substance that Willenegger’s disclosure of a request portion of an access probe comprising a preamble and a hash ID can not represent a random access request.
In response to argument, Examiner respectfully disagree.  Willenegger explicitly describes use of random access channel to establish traffic channel between terminal and base station.  See paragraph [0006] below:

[0006] An industry standard for a wireless system using code division multiple access (CDMA) is set forth in the TIA/EIA Interim Standard entitled "Mobile Station--Base Station Compatibility Standard for Dual-Mode Wideband Spread Spectrum Cellular System", TIA/EIA/IS-95, and its progeny (collectively referred to here in as IS-95), the contents of which are also incorporated herein by reference. Among other channels, IS-95 defines a reverse link random access channel which is used by the mobile stations to communicate with a base station. The access channel is used for short signaling message exchanges such as call originations, responses to pages and registrations. For example, for prolonged bi-directional communications, a dedicated forward link and reverse link traffic channel pair are established between the mobile station and the base station. The access channel can be used to transfer information from the mobile station to the base station before the traffic channel is established in order to facilitate establishment.

	Additionally FIG. 2B of Willenegger describes the access message transmitted by terminal, #118, leads to channel assignment by base station, #150, and transmission by terminal on channel assignment, #154 

    PNG
    media_image1.png
    853
    784
    media_image1.png
    Greyscale


Regarding 102 rejection, Applicant argues in substance that Willenegger determines whether failure occurs according to CRC and not hash ID.
In response to argument, Examiner respectfully disagree.  Willenegger explicitly determines if hash ID in response message matches hash ID in request message in order to determine if the response message is indeed directed to itself and in response to message request.  See above #124.  If the hash ID matches it would indicate successful reception of the request message by the base station and successful response reception by the terminal

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. detecting whether failure occurs) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitations “first information”, “a terminal identifier” and “a first algorithm” which make the claim indefinite.  It’s unclear if these limitations refer to “first information”, “a terminal identifier” and “a first algorithm” recited in claim 1 or not.  Examiner will interpret as best understood.
Claim 9 recites the limitation “the second identifier is an identifier selected by a network device from received at least one first identifier sent by at least one terminal” which makes the claim indefinite.  It’s unclear by “at least one first identifier sent by at least one terminal” Applicant refers to “a first identifier” recited in claim 1 or not.  Examiner will interpret as best understood.
Claim 15 recites the limitation “at least one first identifier” which makes the claim indefinite.  It’s unclear if this limitation refers to “a first identifier” recited in claim 14 or not.  Examiner will interpret as best understood.
Claim 15 recites the limitation “a network device” which makes the claim indefinite.  It’s unclear if limitation refers to “a network device” recited in claim 14 or not.  Examiner will interpret as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, 14, 15, 46 are rejected under 35 U.S.C. 102(a) as being anticipated by Willenegger et al (USPN 2006/0040702).

 	Regarding claim 1, Willenegger discloses 
	a random access method, comprising: (method for random access transmission by UE [0015-0019]
	sending a random access request carrying a first identifier or sending a random access request and a first identifier (terminal transmitting access request comprising preamble and hash identification over random access channel [0015-0019, 0034, 0006], FIG. 2B
	receiving a random access response, wherein the random access response carries a second identifier, and the second identifier is used to determine whether the random access request is successful (terminal receiving response containing an identifier in response to transmitted access request [0036-0038]
	determining that the random access request is successful in a case that the first identifier matches the second identifier (terminal determines identifier in response message matches identifier/hash ID transmitted in access request message, indicating base station has successfully received and decoded  access request and providing channel assignment in response message [0036-0038], FIG. 2B #124, #150, #154

	Regarding claim 2, Willenegger discloses “the first identifier is obtained by calculating a terminal identifier according to a first algorithm; the first information comprises a first field” hash identification number is obtained by applying hash function to the terminal’s electronic serial number (ESN)/first information with ESN comprising a field 32 bits [0034]

	Regarding claim 3, Willenegger discloses “the first field or the second field is a fixed-length or variable-length field” the number of 32 bits in ESN is fixed [0034]

	Regarding claim 4, Willenegger discloses “wherein the first field comprises a network identifier” ESN is used by network to uniquely identify terminal [0011, 0034]

	Regarding claim 5, Willenegger discloses “wherein the first identifier is a first calculation value or a part of a first calculation value, wherein the first calculation value comprises a second calculation value and first information, and the second calculation value is obtained by calculating a terminal identifier or partial information about a terminal identifier according to a first algorithm” hash ID is a result of a hash function applied to ESN of terminal

	Regarding claim 6, Willenegger disclose “the first algorithm comprises a hash function algorithm” algorithm being a hash function [0034]

	Regarding claim 7, Willenegger discloses “the first field or the second field is a fixed-length or variable-length field” the number of 32 bits in ESN is fixed [0034]
	 “wherein the first field comprises a network identifier” ESN is used by network to uniquely identify terminal [0011, 0034]

	Regarding claim 9, Willenegger discloses “determining that the random access request is successful in a case that the first identifier matches the second identifier” terminal determines identifier in response message matches identifier/hash ID transmitted in access request message, indicating base station has successfully received and decoded  access request and providing channel assignment in response message [0036-0038], FIG. 2B #124, #150, #154

	Regarding claim 46, Willenegger discloses “A communication device, comprising: a processor and a storage storing a computer program, wherein when the computer program is executed by the processor, the processor performs the method according to claim 1” terminal comprising controller for executing processing instructions stored in memory [0074], FIG. 8

 	Regarding claim 14, Willenegger discloses
	a random access method applied to a network device comprising: (random access method performed by base station [0015-0019], FIG. 2B
	receiving a random access request carrying a first identifier, or receiving a random access request and a first identifier (base station receiving access request comprising preamble and hash identification over random access channel [0015-0019, 0034]
	sending a random access response, wherein the random access response carries a second identifier (base station transmits random access response comprising a hash ID [0036, 0049]
	the second identifier is used to determine whether the random access request is successful, and the random access request is successful in a case that the first identifier matches the second identifier (terminal determines identifier in response message matches identifier/hash ID transmitted in access request message, indicating base station has successfully received and decoded  access request and providing channel assignment in response message [0036-0038], FIG. 2B #124, #150, #154

	Regarding claim 15, Willenegger discloses “the second identifier is an identifier selected by a network device from received at least one first identifier sent by at least one terminal” hash ID contained in response message is same hash ID provided by terminal in request [0036, 0037], FIG. 2B

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Willenegger in view of Ahn et al (WO 2009110716A2).

	Regarding claim 16, Willenegger does not expressly disclose “sending indicator information of a random access request response resource; wherein the indicator information is used to instruct a terminal to receive a random access request response at a resource location indicated by the indicator information” 
	Ahn discloses base station transmits downlink scheduling information for random access response through PDDCH [0032]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “sending indicator information of a random access request response resource; wherein the indicator information is used to instruct a terminal to receive a random access request response at a resource location indicated by the indicator information” as taught by Ahn into Willenegger’s system with the motivation to enable a terminal to reduce battery usage by monitoring a specific resource for a response indicated by base station.

Claims 17, 48 are rejected under 35 U.S.C. 103 as being unpatentable over Willenegger in view of Kitazoe et al (USPN 2009/0163211).

	Regarding claim 17, Willenegger does not expressly disclose subsequent to sending the random access response, the method further comprises: receiving a terminal identifier or second information sent by a terminal; the second information comprises a first field or a second field; the first field comprises a network identifier 
 	Kitazoe discloses subsequent to sending the random access response, the method further comprises: receiving a terminal identifier or second information sent by a terminal; the second information comprises a first field or a second field; the first field comprises a network identifier (base station receives in message 3, of random access response, information/second information sent by terminal which includes IMSI, S-TMSI, or C-RNTI with each comprising a field of bits and each considered an identifier to the network  [0039-0045] 
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “subsequent to sending the random access response, the method further comprises: receiving a terminal identifier and/or second information sent by a terminal; the second information comprises a first field and/or a second field; the first field comprises a network identifier” as taught by Kitazoe into Willenegger’s system with the motivation to enable a terminal to use different types of identifier for different random access types/scenarios [0039-0045]
	
	Regarding claim 48, Willenegger does not expressly disclose “A communication device, comprising: a processor and a storage storing a computer program, wherein when the computer program is executed by the processor, the processor performs the method according to claim 14”
 	Kitazoe discloses “A communication device, comprising: a processor and a storage storing a computer program, wherein when the computer program is executed by the processor, the processor performs the method according to claim 14” base station, FIG. 14 #110, comprising controller for executing processing instructions stored in memory [0092-0100], FIG. 14
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “A communication device, comprising: a processor and a storage storing a computer program, wherein when the computer program is executed by the processor, the processor performs the method according to claim 14” as taught by Kitazoe into Willenegger’s system with the motivation to enable a base station to execute loadable software and run multiple processes to serve a plurality of terminals at the same time.


Claims 1, 14, 46, 48 are rejected under 35 U.S.C. 103 as being unpatentable over Kitazoe et al (USPN 2009/0163211) in view of Gage (2019/0238345).

	Regarding claim 1, Kitazoe discloses 
	a random access method, comprising: (method for random access transmission by UE [0040-0044], FIG. 4
	sending a random access request carrying a first identifier or sending a random access request and a first identifier (UE transmitting random access request comprising RA preamble identifier used as temporary ID for UE [0040-0041], FIG. 4
 	receiving a random access response, wherein the random access response carries a second identifier, and the second identifier is used to determine whether the random access request is successful (UE receiving random access containing RA preamble ID [0040, 0041]
	Kitazoe determining that the random access request is successful in a case that the first identifier matches the second identifier

 	Gage discloses determining that the random access request is successful in a case that the first identifier matches the second identifier (UE determines identifier in response message matches identifier transmitted, UE determines procedure started with random access is successful [0367-0381], FIG. 16B
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “determining that the random access request is successful in a case that the first identifier matches the second identifier” as taught by Gage into Kitazoe’s system with the motivation to enable a UE to determine if a received message is destined for itself prior to attempt to respond.

 	Regarding claim 9, Gage discloses “determining that the random access request is successful in a case that the first identifier matches the second identifier” UE determines identifier in response message matches identifier transmitted, UE determines procedure started with random access is successful [0367-0381], FIG. 16B

	Regarding claim 46, Kitazoe discloses “A communication device, comprising: a processor and a storage storing a computer program, wherein when the computer program is executed by the processor, the processor performs the method according to claim 1” terminal, FIG. 14 #120, comprising controller for executing processing instructions stored in memory [0092-0100], FIG. 14

 	Regarding claim 14, Kitazoe discloses
	a random access method comprises: (random access method performed by base station [0015-0019], FIGs 4, 14
	receiving a random access request carrying a first identifier, or receiving a random access request and a first identifier (base station receiving access request comprising preamble identified by an RA preamble ID used as temporary ID for terminal [0040]
	sending a random access response, wherein the random access response carries a second identifier (base station transmits random access response comprising an ID [0040]
	Kitazoe does not expressly disclose the second identifier is used to determine whether the random access request is successful, and the random access request is successful in a case that the first identifier matches the second identifier 
 	Gage discloses the second identifier is used to determine whether the random access request is successful, and the random access request is successful in a case that the first identifier matches the second identifier (UE determines identifier in response message matches identifier transmitted, UE determines procedure started with random access is successful [0367-0381], FIG. 16B
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “the second identifier is used to determine whether the random access request is successful, and the random access request is successful in a case that the first identifier matches the second identifier” as taught by Gage into Kitazoe’s system with the motivation to enable a UE to determine if a received message is destined for itself prior to attempt to respond.

	Regarding claim 48, Kitazoe discloses “A communication device, comprising: a processor and a storage storing a computer program, wherein when the computer program is executed by the processor, the processor performs the method according to claim 14” base station, FIG. 14 #110, comprising controller for executing processing instructions stored in memory [0092-0100], FIG. 14

Allowable Subject Matter
Claims 18-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Zhang et al (USPN 20120093102)	FIG. 3
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469